DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 16 recites “the tubular cap body is partially disengaged from the housing for giving tamper proof indication” from the specification the Examiner understands that this refers to the position of the rim of the outer tubular cap in relation to the housing as shown Fig. 12a, however, it is unclear how this indicates the device is tamper proof.

Claim Objections
Claim 16 is objected to because of the following informalities:  “releasibily” should be “releasably”.  Appropriate correction is required.  The spelling of this term should be consistent in the claims and specification.

Specification
The disclosure is objected to because of the following informalities: “releasibily” on Pages 3, 8, and 13 should be “releasably” the spelling of the term should be consistent throughout.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16, 17, 21, 22, and 30-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Young (US 2015/0174325 A1).
With regard to claim 16, Young teaches a medicament delivery device comprising: - a housing having a proximal end and a distal end (Fig. 7 member 26), the proximal end the housing comprises a second engaging structure (Fig. 7 at 66); - an activation member operably connected to a medicament delivery mechanism and longitudinally movable in relation to the housing from an extended position to a retracted position to active the medicament delivery mechanism (Fig. 6 member 18), the activation member comprises a first engaging structure (Fig. 7 member 64); and - a removable cap assembly, wherein the removable cap assembly further comprises an inner tubular integrity lock member (Fig. 7 member 34) having a resilient structure (Fig. 7 60 and 68) configured to interact with both the first engaging structure of the activation member and the second engaging structure of the 
With regard to claim 17, as combined above the cap closer is taken as member 114 as included from the combination with the embodiment as shown in Figs. 15-20.
With regard to claim 21, see Fig. 8, [0075].
With regard to claim 22, there is necessarily a recess around/between guiding protrusions 64 (Figs. 7-9).
With regard to claim 30, see at least Fig. 1, [0068].
With regard to claims 31 and 32, Young teaches a removable cap assembly for a medicament delivery device comprising 14a housing (Fig. 7 member 26) having a second engagement structure (Fig. 7 at 66) and an activation member (Fig. 6 member 18) having a first engagement structure (Fig. 7 member 64); the removable cap assembly comprising a deshielder (not shown in Figs. 6-9, exemplary Fig. 15 member 40), wherein an inner tubular integrity lock member (Fig. 7 member 34) having a resilient structure (Fig. 7 60 and 68) configured to interact with both the first engaging structure of the activation member and the second engaging structure of the housing so as to prevent the activation member from moving into the retracted position ([0075]).  The embodiment illustrated in Figs. 6-9 does not disclose an outer tubular cap moveable in relation to the housing and inner tubular integrity lock and a cap closer.  However, in the embodiment of Figs. 15-20 Young teaches using an outer tubular cap body (Figs. 15-20 member 100 this body is outer to at least member 40), which in an initial position it .  

Allowable Subject Matter
Claims 18-20, 23-29, and 33-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783